      Case 2:21-cr-00128 Document 108 Filed on 09/09/21 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 09, 2021
                          UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                    §
                                            §
VS.                                         § CRIMINAL ACTION NO. 2:21-CR-128-2
                                            §
JULIO RODRIGUEZ                             §
                                            §
       Defendant.                           §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       Pending before the Court is Defendant Rodriguez’ motion to set bond. (D.E. 98). A

detention hearing has been held in accordance with the Bail Reform Act, 18 U.S.C. §

3142(f). The motion is DENIED without prejudice. The following requires detention of

the defendant pending trial in this case:

       (1)    There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C. §

841(b)(1)(a); and

       (2)    The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

       The evidence against the defendant meets the probable cause standard.           The

defendant is currently on supervised release, has a significant criminal history, and is

charged with trafficking a significant amount of methamphetamine. The finding and

1/2
      Case 2:21-cr-00128 Document 108 Filed on 09/09/21 in TXSD Page 2 of 2




conclusions of the Amended U.S. Pretrial Report are adopted at this time by the Court.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.

       The Defendant may file a motion to re-open the detention hearing in this case if he

is able to demonstrate to the U.S. Marshal Service that he is a viable candidate for a kidney

transplant as outlined during today’s hearing.


       ORDERED on September 9, 2021.



                                                  ____________________________
                                                  Julie K. Hampton
                                                  United States Magistrate Judge




2/2
